          Case 1:15-vv-00492-UNJ Document 77 Filed 02/11/21 Page 1 of 5




    In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                   Filed: December 7, 2020

* * * * * * * * * * * * *  *                              UNPUBLISHED
BARRY GEORGE JACKSON,      *                              No. 15-492V
                           *                              Special Master Horner
         Petitioner,       *
                           *
v.                         *
                           *
SECRETARY OF HEALTH        *                              Attorneys’ Fees and Costs
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Neal J. Fialkow, Neal Fialkow Esq, Pasadena, CA, for Petitioner.
Voris E. Johnson, United States Department of Justice, Washington, D.C., for Respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

        On May 13, 2015, Barry George Jackson (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to 34
(2012). Petitioner alleged that he suffered encephalitis, shoulder pain, brachial neuritis, GBS, joint
pain, and headaches as a result of his receipt of the Tdap and varicella vaccinations he received on
May 29, 2012. Petition at 1. On June 3, 2020, the parties filed a stipulation, which I adopted as my
decision awarding compensation on the same day. (ECF. No. 66).

        On August 17, 2020, petitioner filed an application for attorneys’ fees and costs. (ECF No.
69) (“Fees App.”). Petitioner requests total attorneys’ fees and costs in the amount of $93,126.85
(representing $80,586.00 in fees and $12,540.85 in costs). Fees App. at 1. Respondent responded

1
 I intend to post this Ruling on the United States Court of Federal Claims’ website. This means the Ruling
will be available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified material fits
within this definition, I will redact such material from public access. Because this unpublished ruling
contains a reasoned explanation for the action in this case, I am required to post it on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:15-vv-00492-UNJ Document 77 Filed 02/11/21 Page 2 of 5




to the motion on August 18, 2020, indicating that “Respondent is satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case.” Resp. at 2 (ECF No.
70). Petitioner did not file a reply thereafter.

       This matter is now ripe for consideration.

I.     Reasonable Attorneys’ Fees and Costs

          The Vaccine Act permits an award of reasonable attorneys’ fees and costs. § 15(e). The
Federal Circuit has approved the lodestar approach to determine reasonable attorneys’ fees and
costs under the Vaccine Act. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1347 (Fed.
Cir. 2008). This is a two-step process. Id. at 1347-48. First, a court determines an “initial estimate
. . . by ‘multiplying the number of hours reasonably expended on the litigation times a reasonable
hourly rate.’” Id. (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). Second, the court may
make an upward or downward departure from the initial calculation of the fee award based on
specific findings. Id. at 1348.

        It is “well within the special master’s discretion” to determine the reasonableness of fees.
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521–22 (Fed. Cir. 1993); see also Hines
v. Sec’y of Health & Human Servs., 22 Cl. Ct. 750, 753 (1991). (“[T]he reviewing court must grant
the special master wide latitude in determining the reasonableness of both attorneys’ fees and
costs.”). Applications for attorneys’ fees must include contemporaneous and specific billing
records that indicate the work performed and the number of hours spent on said work. See Savin
v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 316–18 (2008). Such applications, however,
should not include hours that are “‘excessive, redundant, or otherwise unnecessary.’” Saxton, 3
F.3d at 1521 (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).

        Reasonable hourly rates are determined by looking at the “prevailing market rate” in the
relevant community. See Blum, 465 U.S. at 894-95. The “prevailing market rate” is akin to the rate
“in the community for similar services by lawyers of reasonably comparable skill, experience and
reputation.” Id. at 895, n.11. Petitioners bear the burden of providing adequate evidence to prove
that the requested hourly rate is reasonable. Id.

        Special masters can reduce a fee request sua sponte, without providing petitioners notice
and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl. 201, 209
(Fed. Cl. 2009). When determining the relevant fee reduction, special masters need not engage in
a line-by-line analysis of petitioners’ fee application. Broekelschen v. Sec’y of Health & Human
Servs., 102 Fed. Cl. 719, 729 (Fed. Cl. 2011). Instead, they may rely on their experience with the
Vaccine Program to determine the reasonable number of hours expended. Wasson v. Sec’y of Dep’t
of Health & Human Servs., 24 Cl. Ct. 482, 484 (1991), rev’d on other grounds and aff’d in relevant
part, 988 F.2d 131 (Fed. Cir. 1993). Just as “[t]rial courts routinely use their prior experience to
reduce hourly rates and the number of hours claimed in attorney fee requests . . . Vaccine program
special masters are also entitled to use their prior experience in reviewing fee applications.” Saxton,
3 F.3d at 1521.

       a. Hourly Rates


                                                  2
            Case 1:15-vv-00492-UNJ Document 77 Filed 02/11/21 Page 3 of 5




        The decision in McCulloch provides a framework for consideration of appropriate ranges
for attorneys’ fees based upon the experience of the practicing attorney. McCulloch v. Sec’y of
Health & Human Servs., No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1,
2015), motion for recons. denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). The
Court has since updated the McCulloch rates, and the Attorneys’ Forum Hourly Rate Fee
Schedules for 2015–2016, 2017, 2018, 2019, and 2020 can be accessed online.3

        Petitioner requests that his attorney, Mr. Neal Fialkow, be compensated at an hourly rate
of $484.00 per hour for all work performed in this case, from 2015 to 2020. For the reasons set
forth below, I find these requested rates to be unreasonable and necessitating a reduction.

        The requested hourly rates for 2015-2019 exceed the maximum allowable rate prescribed
by the OSM Fee Schedules. Moreover, even if I found that $484.00 per hour was a reasonable rate
for Mr. Fialkow’s work in 2020, I would not find that it was reasonable for the proceeding years.
I note that Mr. Fialkow has previously billed at, and been awarded, $425.00 per hour for his work
through 2018. Ingrassia v. Sec’y of Health & Human Servs., No. 13-10V, 2018 WL 6288179, at
*2 (Fed. Cl. Spec. Mstr. Oct. 18, 2018). Additionally, retroactive rate increases are disfavored.
See, e.g. Ramirez v. Sec'y of Health & Human Servs., No. 16-1180V, 2019 WL 948385, at *2 (Fed.
Cl. Spec. Mstr. Jan. 30, 2019) (noting that counsel “should only submit billing logs that reflect the
hourly rate previously awarded to him.”). Accordingly, I find that Mr. Fialkow should be
compensated at $425.00 per hour for this work in this case from 2015-2018.

         Concerning reasonable hourly rates for Mr. Fialkow’s work in 2019 and 2020, I find that
it is reasonable to award an increase, as Mr. Fialkow’s rate has remained stagnant for several years.
Mr. Fialkow has over forty years of total legal experience and has represented approximately two
dozen petitioners in the Vaccine Program over the past twenty years. Based upon consideration of
his credentials and the factors delineated in McCulloch, I find that it is reasonable to compensate
Mr. Fialkow at the following hourly rates: $435.00 per hour for 2019 and $455.00 per hour for
2020. Application of these rates results in a reduction of $8,885.34.4

          b. Hours Expended

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton, 3 F.3d at 1521. While attorneys may be
compensated for non-attorney-level work, the rate must be comparable to what would be paid for
a paralegal or secretary. See O'Neill v. Sec'y of Health & Human Servs., No. 08–243V, 2015 WL

3
    The OSM Fee Schedules are available at: http://www.cofc.uscourts.gov/node/2914.
4
 2015: ($484.00 requested - $425.00) awarded) * 29.08 hours billed = $1,715.72
2016: ($484.00 requested - $425.00) awarded) * 23.5 hours billed = $1,386.50
2017: ($484.00 requested - $425.00) awarded) * 31.0 hours billed = $1,829.00
2018: ($484.00 requested - $425.00) awarded) * 21.3 hours billed = $1,256.70
2019: ($484.00 requested - $435.00) awarded) * 45.58 hours billed = $2,233.42
2020: ($484.00 requested - $455.00) awarded) * 16.0 hours billed = $464.00


                                                       3
          Case 1:15-vv-00492-UNJ Document 77 Filed 02/11/21 Page 4 of 5




2399211, at *9 (Fed. Cl. Spec. Mstr. Apr. 28, 2015). Clerical and secretarial tasks should not be
billed at all, regardless of who performs them. See, e.g., McCulloch, 2015 WL 5634323, at *26.

        Special masters have previously decreased an award of attorneys’ fees for vagueness.
Mostovoy v. Sec’y of Health Human Servs., No. 02-10V, 2016 WL 720969 (Fed. Cl. Spec. Mstr.
Feb.4, 2016); Barry v. Sec’y of Health and Human Servs., 12-39V, 2016 WL 6835542 (Fed. Cl.
Spec. Mstr. Oct. 25, 2016) (reduced a fee award by 10 percent due to vague billing entries). An
application for fees and costs must sufficiently detail and explain the time billed so that a special
master may determine, from the application and the case file, whether the amount requested is
reasonable. Bell v. Sec’y of Health & Human Servs., 18 Cl.Ct. 751, 760 (1989). Petitioners bear
the burden of documenting the fees and costs claimed. Rodriguez v. Sec’y of Health & Human
Servs., No. 06-559V, 2009 WL 2568468, at *8 (Fed. Cl. Spec. Mast. July 27, 2009).

         Upon review, I find the overall hours billed to be slightly excessive and therefore
necessitating a small reduction. Rather than billing in tenths of an hour, as is customary by
attorneys in the Vaccine Program, Mr. Fialkow appears to have billed in five-minute increments;
however, he never billed less than 10 minutes for any task, no matter how simple. In prior cases,
special masters have identified roughly the same amount of time, 0.2 hours, as overbilling for
review of simple orders and e-mails. See McMurty v. Sec'y of Health & Human Servs., No. 15-
405V, 2018 WL 5276700, at *3 (Fed. Cl. Spec. Mstr. Sept. 26, 2018) (finding 0.2 hours to be an
unreasonable minimum billing time); Yang v. Sec'y of Health & Human Servs., No. 10-33V, 2013
WL 4875120, at *5 (Fed. Cl. Spec. Mstr. Aug. 22, 2013). The fact that almost all such entries are
vague with regard to the topic of the communication also complicates my ability to assess the
reasonableness of the communication. Other examples of excessive billing include preparing status
reports (e.g., 85 total minutes to prepare a one page status report on 9/23/26, 75 minutes to prepare
a 2 page status report on 3/8/19, 105 minutes to prepare a 3 page status report on 10/10/29, 120
minutes to prepare a 2 page status report on 12/3/19). Further, the billing records are replete with
entries for “memo to file” without any indication of the nature or purpose of these memos, for a
total of approximately 630 minutes (or 10.5 hours).

       Accordingly, I find that a five percent overall reduction to the requested attorneys’ fees is
required to account for these issues. This results in a reduction of $3,585.03. Petitioner is therefore
awarded final attorneys’ fees of $68,115.63.

       c. Attorneys’ Costs

        Like attorneys’ fees, a request for reimbursement of attorneys’ costs must be reasonable.
Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests
a total of $12,540.85 in attorneys’ costs, comprised of acquiring medical records, postage, and
work performed by petitioner’s medical expert, Dr. Evgeny Tsimerinov. Fees App. at 48.
Petitioner has provided adequate documentation of the requested costs and they appear to be
reasonable in my experience. Petitioner is therefore awarded the full amount of costs sought.

II.    Conclusion




                                                  4
           Case 1:15-vv-00492-UNJ Document 77 Filed 02/11/21 Page 5 of 5




       Based on all the above, I find that petitioner is entitled to the following award of reasonable
attorneys’ fees and costs:

    Attorneys’ Fees Requested                                             $80,586.00
    (Reduction to Fees)                                                 - ($12,470.37)
    Total Attorneys’ Fees Awarded                                         $68,115.63

    Attorneys’ Costs Requested                                            $12,540.85
    (Reduction of Costs)                                                       -
    Total Attorneys’ Costs Awarded                                        $12,540.85

    Total Attorneys’ Fees and Costs                                       $80,656.48

        In accordance with the Vaccine Act, 42 U.S.C. § 300aa-15(e) (2012), I have reviewed the
billing records and costs in this case and finds that petitioner’s request for fees and costs, other
than the reductions delineated above, is reasonable. I find it reasonable to compensate petitioner
and his counsel as follows: a lump sum in the amount of $80,656.48, representing
reimbursement for petitioner’s attorneys’ fees and costs, in the form of a check payable to
petitioner and his attorney, Mr. Neal Fialkow.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court shall enter judgment in accordance herewith.5

         IT IS SO ORDERED.


                                                 s/Daniel T. Horner
                                                 Daniel T. Horner
                                                 Special Master




5
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                     5
